DISMISS; Opinion issued May 8, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-00795-CV

                    HILL PROFESSIONAL SERVICES, LLC, Appellant
                                      V.
                              TEKSYSTEMS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02185-2008

                               MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Murphy
                                   Opinion by Justice Bridges
       Hill Professional Services LLC’s unopposed motion for reconsideration or clarification is

granted. We withdraw our opinion and vacate our judgment of December 11, 2012. The

following is now the opinion of the Court.

       This Court hereby grants the parties’ joint stipulated motion to dismiss. We vacate the

trial court’s judgment and order this case dismissed. See TEX. R. APP. P. 42.1(a)(2)(A); 43.2(e).



                                                                    PER CURIAM

110795F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

HILL PROFESSIONAL SERVICES, LLC,                    On Appeal from the 429th Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 429-02185-2008.
No. 05-11-00795-CV         V.                       Opinion delivered by Justice Bridges.
                                                    Justices O'Neill and Murphy participating.
TEKSYSTEMS, Appellee

       We WITHDRAW our opinion and VACATE our judgment of December 11, 2012. The
following is now the judgment of the Court.

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED, and this case is DISMISSED.


Judgment entered May 8, 2013.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–